internal_revenue_service number release date index number ------------------------- -------------------------------------------------- ------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-155841-03 date february legend taxpayer ------------------------------------------------------------------------------------------------- -------------------------- -------------------------- -------------------------- date date dear ------------ this replies to taxpayer’s letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to elect the provisions of revproc_2002_23 2002_1_cb_744 copy enclosed for the tax_year ended on date additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer is a citizen of canada and has resident_alien status in the united_states during the tax_year ended on date taxpayer rolled over his canadian registered retirement savings_plan to his canadian registered retirement income fund taxpayer did not attach a statement as provided by revproc_2002_23 to his timely filed irs form_1040 with respect to his canadian registered retirement savings_plan for the tax_year ended on date nor with respect to his canadian retirement income fund for the tax_year ended on date plr-155841-03 the facts submitted under penalties of perjury show that as soon as taxpayer noticed this inadvertent omission taxpayer requested relief as provided under sec_301_9100-3 sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith within the meaning of sec_301_9100-3 subject_to the conditions set forth in sec_301_9100-3 and the grant of relief will not prejudice the interests of the government within the meaning of sec_301_9100-3 in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to elect the provisions of revproc_2002_23 for the tax_year ended on date pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner pursuant to section dollar_figure of revproc_2002_23 taxpayer must attach a copy of the election statement required by paragraph dollar_figure to his timely filed including extensions u s federal_income_tax return for each year subsequent to the election_year until the tax_year in which a final distribution is made from the plan or from any transferee_plan within the meaning of paragraph for the tax_year ended on date and each subsequent year until the tax_year in which a final distribution is made from taxpayer’s registered retirement income fund or from any transferee_plan within the meaning of paragraph dollar_figure of rev_proc taxpayer also must attach a copy of the statement required by paragraph dollar_figure of revproc_2002_23 with respect to the failure_to_file a statement for date this statement should be filed with an amended tax_return for date plr-155841-03 as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the election for the tax_year ended on date no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with taxpayer’s tax_return for the tax_year ended on date and with taxpayer’s amended tax_return for the tax_year ended on date this ruling is directed only to taxpayer who has requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely associate chief_counsel international by s allen goldstein allen goldstein reviewer enclosures copy of revproc_2002_23 copy for sec_6110 purposes
